Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 1 of 32




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: ______________


 SAMIR MEKRAMI, individually and on
 behalf of all others similarly situated,

               Plaintiff,

 v.

 BOSTON FOUNDRY, INC. d/b/a MADE IN
 COOKWARE,

               Defendant.


         DEFENDANT BOSTON FOUNDRY, INC. d/b/a MADE IN COOKWARE’S
                           NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, with full

reservations of all defenses, Defendant, Boston Foundry, Inc. d/b/a Made in Cookware

(“Defendant”), hereby removes this civil action, and all claims and causes of action herein, from

the Circuit Court of the Seventeenth Judicial Circuit in and for Broward, County, Florida to the

United States District Court for the Southern District of Florida, Fort Lauderdale Division. In

support of this Notice of Removal, Defendant states as follows:

I.        Background

        1.       On January 26, 2021, a putative class action was commenced by the filing of a

Complaint under the Telephone Consumer Protection Act, 47 U.S.C. § 227 et. seq. (“TCPA”) in the

Seventeenth Judicial Circuit in and for Broward County, Florida captioned Samir Mekrami v.

Boston Foundry, Inc. d/b/a Made in Cookware (Case No. CACE-21-001722).
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 2 of 32




         2.       This suit arises from Plaintiff’s allegation that he received text messages

purportedly placed by Defendant in violation of the TCPA.

         3.       Defendant received a copy of said Complaint on February 2, 2021, when

Defendant’s agent for Service of Process was served. A true and correct copy of Plaintiff’s

Summons and Complaint are attached hereto as Exhibit “A.”

         4.       As all procedural and substantive requirements related to the removal of this

action have been performed or otherwise satisfied, as reflected below, Defendant now timely

removes this action to this Court.

II.        Basis for Jurisdiction

         5.       This Court has original subject matter jurisdiction of this action pursuant to 28

U.S.C. §§ 1331, 1441, and 1446. This claim should have been originally filed in this Court pursuant

to 28 U.S.C. § 1331, as this Court has original jurisdiction over all claims and actions arising under

the “Constitution, laws or treaties of the United States.”

         6.       Plaintiff’s Complaint asserts violations of a federal law, namely the TCPA. See

generally Ex. A. The Supreme Court of the United States in Mims v. Arrow Financial Services

LLC, 132 S. Ct. 740, 747-53 (2012) addressed the issue of whether the federal district courts have

jurisdiction over TCPA claims, holding that such a claim is, in fact, one that “arises under” the laws

of the United States. As such, this Court has federal question jurisdiction over this matter.

         7.       Moreover, pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction, may be removed by

the defendant or the defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.” Thus, this Court has federal question

jurisdiction.




                                                     2
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 3 of 32




III.      Defendant has Satisfied all the Procedural Requirements for Removal

          8.      Pursuant to 28 U.S.C. § 1441(a), the present action may be removed to the United

States District Court for the Southern District of Florida, Fort Lauderdale Division.

          9.      Defendant’s agent for service of process received a copy of the Summons and

complaint on February 2, 2021. Defendant’s Notice of Removal is therefore timely under 28 U.S.C.

§ 1446(b).

          10.     Defendant will promptly serve a copy of this Notice of Removal upon all counsel

of record and will file a copy of this Notice with the Clerk of the Circuit Court of the Seventeenth

Judicial Circuit in and for Broward County, Florida, pursuant to 28 U.S.C. § 1446(d).

          11.     In accordance with 28 U.S.C. § 1446, copies of all process and papers served

upon Defendant in the state court action have been attached to this Notice of Removal as Exhibit

“A.”

          12.     Pursuant to 28 U.S.C. § 1446(d), a copy of Defendant’s Notice of Filing of Notice

of Removal is being filed contemporaneously with the Clerk of the Seventeenth Judicial Circuit

Court in and for Broward County, Florida and is attached hereto as Exhibit “B.”

IV.       Venue

          13.     Venue is proper in this District Court pursuant to 28 U.S.C. §1441(a), because

this action was brought in the Circuit Court of the Seventeenth Judicial Circuit in and for Broward

County, Florida, which is in the same place as the United States District Court for the Southern

District of Florida, Fort Lauderdale Division.

          14.     Defendant hereby reserves all rights to assert any defense or affirmative matter,

including, without limitation, motions to dismiss pursuant to Fed.R.Civ.P. 12, as well as to amend

or supplement this Notice of Removal.




                                                    3
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 4 of 32




V.         Conclusion

           For the foregoing reasons, Defendant respectfully requests that this Court proceed with

this lawsuit as if it had been originally filed in this Court, and that the Court grant Defendant such

other relief to which it is entitled.

                                         Respectfully submitted,

                                         MOSKOWITZ, MANDELL, SALIM
                                         & SIMOWITZ P.A.
                                         Counsel for Defendant, Boston Foundry, Inc.
                                         d/b/a Made In Cookware
                                         800 Corporate Drive, Suite 500
                                         Fort Lauderdale, Florida 33334
                                         Telephone: (954) 491-2000
                                         Facsimile:    (954) 491-2051
                                         E-Mail:       wsalim@mmsslaw.com
                                                       tarmbruster@mmsslaw.com
                                                       cleibovitz@mmsslaw.com

                                         By:    /s/ William G. Salim
                                               WILLIAM G. SALIM
                                               Florida Bar No. 750379
                                               TODD A. ARMBRUSTER
                                               Florida Bar No. 188085




                                                   4
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 5 of 32




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 23, 2021, I electronically filed the foregoing

  Notice of Removal with the Clerk of the Court using CM/ECF. I also certify that the Notice of

  Removal is being served this day on all counsel of      record or pro se parties identified on the

  attached Service List in the manner specified, either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties not

  authorized to receive electronically Notices of Electronic Filing.

                                        MOSKOWITZ, MANDELL, SALIM
                                        & SIMOWITZ P.A.
                                        Counsel for Defendant, Boston Foundry, Inc.
                                        d/b/a Made In Cookware
                                        800 Corporate Drive, Suite 500
                                        Fort Lauderdale, Florida 33334
                                        Telephone: (954) 491-2000
                                        Facsimile:    (954) 491-2051
                                        E-Mail:       wsalim@mmsslaw.com
                                                      tarmbruster@mmsslaw.com
                                                      cleibovitz@mmsslaw.com

                                        By:     /s/ William G. Salim
                                               WILLIAM G. SALIM
                                               Florida Bar No. 750379
                                               TODD A. ARMBRUSTER
                                               Florida Bar No. 188085




                                                   5
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 6 of 32




                                            SERVICE LIST

   Jibrael S. Hindi, Esq.
   Thomas J. Patti, Esq.
   The Law Offices of Jibrael S. Hindi, PLLC
   Counsel for Plaintiff, Samir Mekrami
   110 SE 6th Street, Suite 1744
   Fort Lauderdale, FL 33301
   E-Service: jibrael@jibraellaw.com
                 tom@jibraellaw.com

   Service by Notice of Electronic Filing
   generated by CM/ECF




                                                 6
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 7 of 32




                 EXHIBIT “A”
    Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 8 of 32
  ,       ,                           Case N.umber: CACE-21-001.722 Division: 21
Filinl; # 120285888 E-Filed 0112612021 05:09:37 PM


                 IN THE CIRCUIT COURT OF THE SE'VENTE NTH .TUDTCiAL 'CxRCUIT
                            [N AND FiOR:BROWARD CCIUNT'Y', FLCIRTDA


         SAMIR MEKRA.MI,
         indivfduaZly and on behalf af alt rrthers
         similarly sitzcated,

                  Plaintiff,
                                                                             CIVIL ACTION SUMMONS
         V.

         BOSTON        FOUNDRY, TNC.; doing
         husiiiess as 1vfADE 1N COOKVVARE., .
                                                                           ABP#
                  Tlefendant.
                                                                1           DATE ) ~~~ -4 1 TIME
                                                         SUMM0NS
                                                                                     ~5can back executed ~*~ ~ ~ E
         THE STATE OF p`LORIDA.:

         To Each Sheriff of the State:
                                                                                                                    in
                   YOU A.RE-CONEvtANDED to serve this summons antl a copy of the complaint or petitcon
          this action on Defearlant:

                        BOSTON FOCJNDRY, INC., doing business as MAADE IlV COOKWAR.E
                        c/o CO"RPO.R.ATION SERVICE COMPANY DBA CSC - LAWYERS IlVCO
                                           211 E. 7TH STREET, SUITE 620
                                                 AUSTIN, TX 78'101
                                                                                                          on Plaintiff's
                    Each defendarit is required to serve cvritten defenses to the complaint or petition
                                                                               Hindi,   pLLC,110   SE.  6th Street, Suite
              attorney, Jibrael. S. Hindi, Esq., The Law Offices of Jibrael S.                                defendant,
              1744, Fort Lauderdale, Floritla 33301, vvithin 20 days afler service ofthis sureumons ori that
                                                                                                     of this court either
              exclusive ofthe day ofservice, and to file the original of the defenses with the clerk
                                                                                                            so, a default
              before service on Plaintiffs attorney or irnmecliately thereafter. Tf a defendant fails to do
                                                                    demanded   in the  cornplaim or petition.
              wi11 be entered agafnst.that defendant for the relief

              DATED or►:           J.AN 27 2021

                                                                      Brencla                            Court




                                                                                                           PAC;tJ 11 of 3


                                                                                  05:09:35 FM.****
               *** FILED. BRQj,UARD COUNTY, FL BRENDA D. FORMAN, CLERK 01t26i202I
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 9 of 32




                                          By,
                                                As Deputy Clerk




                                   —-                              PnciE 12 of 3
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 10 of 32




                                                IMPORTANT

           A lawsuit has been fiiled against you. You have 20 calendar days after this sumrnons is
                                                                                                  court. A
    senred on you to file a written response to the attached complaiiat vv,ith the clerk of this
                                                                          case  nurnber  given  above  and
    phone call will.not protect you. Your written response, including the
                                                                                 side  of the case. lf you
    the names of the parries, tnust be filed if you want the court to hear your
                                                                                                 property
    do not file your response on tirne, you may lose the case, and your wages, money, and
                                                                                            requirements.
    may thereafter be takeri vvithout further warning from the court. There are other legal
    You may want to call an attorney right away.
                                                                                                    legal aid
             lf you do not lmow an attorney, you may call an attorney referral service or a
                                                                                           at tlie same time
     office (listed in the phone book). lf you choose to file a written response yourself,
                                                                      mail or take a copy  of your w.ritten
     you file your written response to the court you must also
     response to the "Plaintiff/Plai3atiff's Attorney" nained below.
                                                IMPO►ItTANTE
                                                                                          del recibo de esta
             Usted ha sido demandado Iegalmente. Tiene 20 dias, contados a partir
                                                                                     ante este tribunal. Una
     notificacion, para contestar ta demanda adjunta, por escrito, y presentarla
                                                                               considere su defensa, debe
     llamada telefonica no lo protegera. Si. usted desea que el tribunal
                                                                                 los nombres de las partes
     presentar su respuesta por escrita, incluyendo el numero del caso y              el caso y podria ser
                                                                              perder
     interesadas. Si usted no contesta la demanda a tiernpo, pudiese                      aviso del tribunal.
                                                                               sin previo
     despojado de sus ingresos y propiedades, o privado de sus derechos; abogado intnediatamente.
                                                                              nn
     Existen otros requisitos legales. Si lo clesea, puede usted consultar a          legal que aparecen en
                                                 a una  de las oficinas de asistencia
      Si no conoce a un abogado, puede llamar
     la guia telefonica.
                                                                                tiempo en que presenta su
              Si desea responder a la demanda por su cuenta, al rnismo
                                                                              una copia de su respuesta a la
      respuesta ante el tribunal, debera usted enviar por correo o entregar (Demandante o Abogado del
                                                                  Attorney"
      persona denominada abajo como "Plaintiff/Plaintif£'s
      Demandante).
                                                          Respectfully Submitted,

                                                           Isl Jibrael S. Hindi
                                                          JIBIItAEL S. HINDI, ESQ.
                                                          Florida Bar N'o.: 118259
                                                          E-mail: jibrael@jibraellaw.com
                                                          THE LAW CIFFICES oF 1TBRAGL S. HINDI
                                                          110 SE bth street, Suite 1744
                                                          Fort Lauderdale, Florida 33301
                                                           Phone:      954-90'7-113b
                                                           Fax:        855-529-9540
                                                           COUNSEL FOR PLA.11V11FF



                                                                                                  PAGr:; 13 of 3
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 11 of 32
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 12 of 32
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 13 of 32
   Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 14 of 32

Filing # 12028588$ E-Filed 0112612021 05:09:37 PN1


                IN THE CIRCUIT COURT OF THE SEVENTEENTH JUllICIAT., CIRCUIT
                           IN AND FOR BROWARD COUNTY, FLORIDA
                                                                                          i LZ..
                                                                   Case No. Ck%- 2-i'- 0()"f
         SAMIR MEKRAMI,
         zndividzrally and on behalf o f all others
         similarly situated,
                                                                                                        CLASS A.CTION
                 Plaintiff,
         vs.
                                                                                        JURY TRIAL DEMANDED
         B05TON .1wOUNDRY, INC., cdving
         bzasiness as MADE 1N COOKWARE,

                 Defendant.


                                                  CLASS ACTION COMPLAINT

                 Plaintiff Sarnir Mekrami ("Plaintiff') brings this class action against Defendant Boston

         Foundry, Tnc., tloing business as Made rn Cookware ("Defendant") and alleges as follows upon
                                                                                                 all other
         personal knowledge as to Plaintiff and Plaintiff's own acts and experiences, and, as to
                                                                                                                              attorneys.
          matters, upon rnformation and belief, including investigation conducted by Plaintiffs
                                                     NATURE OF T>El[E ACTION

                  i.        This is a putative class action under the 47 U.S.C. § 227 et seq., the Telephone
                                                                                                                      TCPA.
          Consumer Protection Act ("TCPA"), arising t'rom Defendant's violations of the
                                                                                                     e.g.,
                  Z.        To promote the sale of goods Defendant holds open for sale to consumers,
                                                                                         messaging with no
          pots, pans, and other cooking utensils; Defendarit engages in unsolzcited text

          regard for consumers' privacy rights.

                   3.         Through this action, Plaintiff seeks injunetive relief to halt Defendant's unlawfiil
                                                                                                                                 as defined
           conduct. Plaintiff also seeks statutory damages on behalf of herself and Class Mernbers,



                                                                                                                            PAGE I 1 of 13
                                                 I.AW OFFICES OF JIBItAEL S. HINDI, PLLC
                                                                                                               ;rax (865) 629-J540
                        110 SE 6th Street, I7tli Floor a Ft. Lauderclale, Florida 38301 1 Phone (954) 907•1136
                                                                  wwcv -1 ibi~211
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 15 of 32




                                                                                          illegal actions of
       below, and any other :ayailable `legal :or- equitable remedies °resulting from the

       Defendant:                               ......•         :
                                                                                                   a"person" as
               4. ..     Plaintiff is, atid .at~ a11`:times relevant hereto was, an individual and
                                                 ,
                                              ,                        Browacd Cqunty; Flor~da;, and. .the
       defined by 47;`U 5 C: § 1'53{39),,;a citizen and Iss~dent of
                                                                                         Number"):
       subscriber and-user oRhe cellular telephone-nurriber.endmg in 7056 (the "7056
                                                                                           ocganized under
               5      Defendant is, and at all times.~relevant liereto was, a corporat~ori
                                                                        153(39)"that maintains its primary
       the laws of'Delaware and a'aiperson" as defined'by 4T.0 S:C', § .
                                                                Deferidallt_direcis, markets, and, pro~ides
       pYace of business'and headquarter's in Austin, Texas.,

        business activities throughout the:Stafe of Florid'a.
                                       JURISIDICTYON - VENU.E . AND STANDING
                                                                           ;
                                           ,                                                                        ..
                                                                                       Rule of Civi
              6:     Th><s _Court has subject matte"r jurisdiction puzsuant to Florida ,
                                                The matter in controversy~exeeeds the'sum or value of'
                                           ,
        Procedure 1220 and.;FIa: Stat
                                  .                ,
                                                        rn ,sfees,
        $1;OOQ,OOO exclusive of interest;:;costs;:and;attoey'
                                                                                                  suit arises out
                 T.       Defendant=~s subj'ect to personaljurisdiction in 1;lorida because tliis
                                                                   Defendant initiated and directed, or caused
         of and relaties to Defendant';s contacts with this state.
                                                                         andlor advertising :texf rnessages into
         to be inttiated and directed by its agent(s);. teleina"rketing                                   .
                       :
                                                                                                             pr.ior
   '     Florida via~•ari automated telephone dialing system ("ATDS") and without the reguisite
                                                                              Defendant initiated`and directed,
         express written consent in v.iolation of the.TCPA: Specifically,
                                                                                                   text, messages
          or caused to:be initiated and directed by its agent(s);:the transmission of unsolicited
                                                                     while residing in and physically present in
          to Plaintiff:in Florida Plaintiff r'eceived'such messages

          Florida.
                                                                                    all facts ;giving .rise to this
                   8.        Venue for ahis action is proper in this .Court because

          action occurred in this' circuit.
                                                                                         -                                   PAGE 2 o.f 13-
                                                LAW OFFICES OF :lIBRAEL S.,HINni, PLLC
                        110 SE 6th 5traet :11th Floor.~ Ft:,Lauderdale, Flo
                                                                             rida 333011 plione:(9b4) 90T=113(31 Fax (8667 6,29-9640
                                                                    wrva 'iib`r#ieli..riw.;nn :
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 16 of 32




            9.        Plaintiffhas standing to rnaintain this action because Plaintiff suffered a legal injury

    as a result of Defendant's violations of the TCPA, and because he is not requesting an advisorty

    opinion from this Court. Thus, Plaintiffhas a sufficient stake in a justiciable controversy and seeks

    to obtain judicial resolution of that eontroversy.

                           THE TELEPHONE CONSUMER PROTECTION ACT

             10.      The TCP.A prohibits: (1) any person from calling a cellular telephone number; (2)
                                                                                                                                      47
     using an autornatic telephone dialing system; (3) without the recipient°s prior express consent.

     C7~.S~.C. § 227(Yi)(1)(A).

             11.       The TCPA defines an "autotnatic telephone dialing systern" ("ATDS") as
                                                                                                                      called, using a
     "equipment that has the capacity -(A) to store or produce telephone numbers to be
                                                                                                                     § 227(a)(1).
     random or sequen'tial number generator; and (B) to dial such nurnbers." 47'U.S.C.
                                                                                                                                  "called
             12.       In an action under the TCPA, a plaintiff must show only that the defendant
                                                                                                 diating system or prerecorded
     a number assignedto a cellular telephone service using an automatic
                                                                        1319 (S:D. Fla. 2012), crf~''d,
     voice:" Breslow v tiJVells Fargo Bank, N.A., $57 F, Supp. 2d r316,

     755 F.3d 1265 (1 lth Cir. 2014).
                                                                                     to issue rules
              13.       '1"he Federal Communications Commission ("FCC") is empowered
                                                                      that wireless customers are
      and regulatioiis implementing the TCPA. The FCC also recognized
                                                                                                   minutes are used.
      charged for incoming calls whether they pay in advance or after the
                                                                                                                     express consent.
              14.        A defendant must dernonstrate that it obtained the plaintiff's prior
                                                                      Consumer Prot. Act of 1991, 30
      See In the Matter of Rules and Re ulaions Tm leinentin the Tel.
                                                                        non-telemarket'tng and non-
      FCC Rctl. 7961, 799i-92 (2015) (requiring express eonsent =`for

      acivertising calls").



                                                                                                                         rncR-, 1 .3 of rO
                                            LAw O.FFIGES OF J1I3Ii.AEL S . Hlrmt, PLLC
                                                                                            (854) 007-113G ( Fax (855) 629-9bd0
                    110 SE 8th Street, 1Sth Floor j Ft. Lettderdale, Florida 33301 I E'hone
                                                              4ctG,~~.)ihraciLaw.t:iaiu
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 17 of 32




           15.       Further, the FCC has issued rulings and clarified that consumers are entitled to the
                                                                                                See
    same consent-based protections for text messages as they are for catls to wireless numbers.
                                                                                          determined
    5atterfield y Simon & Schuster, Ync., 569 F.3d 946,952 (9th Cir. 2009) (`=The FCC has
                                                                                      227(b)(1)(A)")
    that a text message falls within the meaning of `to make any calt' in 47 U.S.C. §
                                                               FACTS

            lb.      On or about November-2020, Plaintiff observed an advertisernent on television
                                                                              "TV Ad") was
     produced and/or created by Defendant. Said television advertisement (the
                                                                                         on in light
     speciftcally focused on the products Defendant was purportedly offering a"discount"

     of the forthcoming ".Black Friday Deals" event.
                                                                                         to 88209 To
            17.       As part of the TV Ad, Defendant directed Plaintiff to "Text `COOK'

     Access Black Friday Deals."
                                                                                                            Plaintiff'was required
            18.       In response to the TV Ad, wherein Defendant asserted that
                                                             Plaintiff texted the                                 wrd "COOK" to
     to "Text °COOK' to 88209 To Access Black Friday Deals,"
                                                                 and solely to gain access to the
     the short-code 88209 without intending to make any purchase
                                                                                             "iBlack Friday Deals."
      catalog of goods which were purportedly part of Defendant's
                                                                                   88209, Plaintiff
             19,        Within moments of teittirig the word "COOK°" to short-code
                                                                       with a unique . web-address
      received an automated text-message response frorn Defendant
                                                                               Defendant's "Black
      (https:/lmadein,attn.tv/UVhKN4UvS) for Plaintiff to utilize to 4'access"

      Fr.iday Deals."
                                                                                                                    [to] Black Friday
             20,        On Novernber 27, 2020, for the limited purpose gaining "Access

      Deals," Plaintiff texted the word "COOK" to the short-code 88209.




                                          —                                                                               rAcir; 14 Or 10
                                           LAW OFFICES OF dIBRAEL S. HINDI, PLLC
                                                                                      Phorre (g54) 907•113G j Fax (855) 629-9540
                   110 SE Gth Street, 1'7th Floor I Et. T.auderdale, Florrida 33801 I
                                                              tir wwv ;1 ibrue'il nw usctt
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 18 of 32




           2l .      Below is a copy of the automated text message Plaintiff received from Defendant

    after Plaintiff texted the word "COOK" to Defendant, whereby the svle reason Plaintiff texted the

    word "COOK°' to Defendant was to "To Access Black p'riday Deals:"


                                                                 aazag ~

                                                           pry k7ov 27,:4'i1. PM.
                                                                                             N
                                                                                       ~       A




                                           Made ln4eicon-re! Ms3 & data,
                                           rates may apPiy. tvisg frequency
                                           varies: Repiy FiELP for h21p;
                                           STOP to oafice1. Privacy:


                                           tdlaole tn: we{bome to Mede, In!
                                           Shop our Btack Friday Sate rsow
                                           arid save up to 30%. in evecy
                                           eategory!

                                            $iigp.:PJow;


                                                                                                                       "°Black Friday
            22.        Plaintiff used the web address provided by Defendaiit to observe said
                                                                      offered by Defendant, Plaintiff
     Deals" and, after reviewing the catalog of "Black Friday Deals'"

     exited Defendant's website without making any purchase.
                                                                                        fn that, Plaintiff
             23.        Plaintiffs only interacted with Defendant on November 27, 2020,
                                                            Defendant was offering as part ot'
     simply texted the ,word "COOK" to observe the products

      Defendant's "Black Friday Deals."
                                                                                       to receive any
             2A..       At no point in time did Plaintiff request or otherwise consent

      automated marketing text messages from Defendant.
                                                                                           would use an
             25.         At no point in time did Defendant inform Plaintiff that Defendant

      ATDS to send automated tnark.eting text messages to Plaititiff.



                                                                                                                          PAGE15of13
                                            LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                                                                                                  9Q7-1,136 { Fax (855) 629-9640
                    110 SE 6th Street, 17th Floor; Ft. l.iiuderdale, Florida 33301 1 Pllone (954)
                                                               waiv dibOell Lti.cxnm
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 19 of 32




           26.           At no point in time did Defendalit obtain Plaintiffs express written coasent to use

    an ATDS to send automated marketing text messages to Plaintiff:

            27.          As stated above, the TV Ad directed Plaintiff to text the word "COOK" to short-
                                                                                                                            word "COOK" to
    code 88209 to "To Access Black,Friday Deals," and as such, Plaintiff texted the
                                                                                       Plaintiff
    short-code 88209 and Defendant, via an automated text messaging platform, provided

    with "access" to the "Black Friday Deals."
                                                                                             however,
            28.          After the conclusion of Defendant's purported "Black Friday Deals,"
                                                                                                                                     of which have
     Defendantbegan sending unsolicited rnarketing text messages to Plaintiff, the likes
                                                                                                                        Deals."
     continued long after the conclusion of Def,endant's purported "Black Friday
                                                                                                 had
            29.          5pecifically, in the month of .December-2020, which was after Defendant
                                                                Defendant sent the following
     concluded its (Defendant's) alleged "Black Friday lleals,"

     unsolicited text messages to.Plaintiff:
                                                                               ... ..       . . ..                .r . .
                                                                               A


                                                                                   : i1+lade in: The holiday seasori is
                                                                                     .in full swing, and ~ve`re to help
                                           2ao~ }                                  , • y,ou cook At~D c~ift like a.prv.

                               ~       rsxe:Meg$gge                                     prder bjr tor►iorrciw, 12115 at 1
                                   r+,e, bue sa, s:N PM                                 PM 5~'1' foi`'tiolfft detiveryi .
              ,    • •        -.       ,       . . .,     .                                 •.       .                           .
                Macle In; Hello fromyouur• .`                                           Shop No~tiv: F~ttps:~J
              ; #rierids at ,Made• tn - thisis'cr                                   ~
                NEW1; nurt►ber. Click the nifty.•~
                contact card below to save us                                                            s~n•` oe°zo`~ 3~ ~~.s
                  in your phone and never miss a, .`
               : new product, iaunch or special. .;
              ; crffer! . :
                                                              ~,                        [~I~i t~rt~~~ni~hl ~hi~}~it~g
                                                                                                 ONAi.l.ORDERS
                  Questions? Emaii                                                                 t>VEk$25o.
                  b~J1 ~@~ac'!~in b. k~,~ti~r~
                  Msgfrequencyvaries.•Reply
                  STOP to stcsp...-.
                     .




                                                                                                                                       PAGE16of13
                                            LAw OFFTCES OF JIBRAE7, S. HINDT, PLLC
                                                                                            {954} 907•1186 j Fa.x (855) 629-9b40
                    110 SE 6th Street, 17th Floor I Ft. L,auderdale, Florida 33301 I Ptione
                                                                   wtiin• 7it~r7cll,tt~a cnln
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 20 of 32




           30.       As recently as January 22, 2021, at ]:19 PM (EST), Defendant sent Plaintiff the

    below autolnated marketing text messages from short-code 24039 without the express written

    consent of Plaintiff

                                                        ~•.;~.            ...

                                      tUlade ih:=Our'Entr6e,Bowl is:a
                                      ehe€'.s €avorite tlue:iro its
                                      ~ersatillty. Ytru can plste hearty,:
                                      pasta dishes,' colorful sailadst     =
                                      and even luscious ice crearri _.
                                      sundaes!
                                      Shop Now:. h_U~l~
                                       ~sde9n.attn.


            31.       Plaintiff received the subject text messages within this judicial district and,

     therefore, Defendant's violation ofthe TCPA occurred within this district.
                                                                                                 sent to
            32.        Upon information and belief, Defendant caused similar text messages to be

     individuals residing within this judicial district.
                                                                                               number that
             33.       Plaintiff is the 'sole user and/or subscriber of the cellular telephone

     received the above text message.
                                                                                                                         written consent
             34.       At no point in time did Plaintiff provide Defendant with her express

     to be contacted using an ATDS.
                                                                                                                      demonstrates that
             35.        The impersonal and gene.ric nature of Defendalit's text message

      Defendatit utilized an ATDS in transmitting the message.
                                                                                                                      24039, are known
             36.        The numbers used by or on behalf of Defendant, i.e., 88209 and
                                                                              shorter than telephone
      as a"short codes." Short codes are short digit sequences, significantly
                                                                               System and short
      nuinbers, that are used to address messages in the Multirnedia Messaging

      message service systems of mobi7e network operators.
                                                                                                                            PAc,E 17 of 13

                                              LAW OFFICES OF rTTBILAEL S. HIIVDT, PLLC
                                                                                                      907-1136 { Fax (856) >29-96d0
                   110 sE fit"h SEreei, 1:7ch Floor t Ft. f,aiiderdrzle, Florida 3.4361 1 Phone (954)
                                                               wtivsti ~7ihz~ell.niw.cQ~21
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 21 of 32




                                                                                                                                with the
           37.      The impersonal and generic nature of Defendant's text messages, coupted
                                                                                                                 Defendant utilized
    fact that they were originated from a long-code short-code, dernonstrates that
                                                                                                         messages.
    an autolnatic telephone dialing system, i.e., an ATDS, in transmitting the
                                                                                                                            messaging
           38.         Upon information and belief_ to send the text message, Defendant used a
                                                                              of text messages
    platform (the "Platforrn") that pennitted Defendant to transmit thousands

    autolnatically and vtrithout any human involvement.

            39.        The Platform has the capacity to store telephone numbers.

            40.        The Platform has the capacity to generate sequential nurnbers.

            41.        The Platform has the capacity to dial numbers in sequential order.
                                                                                    numbers.
            42.        The Platform has the capacity to dial numbers from a list of
                                                                                                                intervention.
            43.        The Platf'orm has the capacity to dial numbers without human
                                                                                                            for future transmission
            44.        The Platform has the capacity to schedule tiie time and date

     of text messages.
                                                    CLASS ALLEGATIt)NS

             PROPOSED CLAS5

                                                                                                           herself individually and
             45,        Plaintiff brings this lawsuit as a class action on behalf of
                                                                                     action pursuant to Florida Rule of Civil
      on behalf of all other similarly situated persons as a class
                                                                         to represent is comprised                                   of one
      Procedure 1.220(b)(2) and (b)(3). The "Class" that Plaintiff seeks

      class and is defined as:
                                                                                         to the
                        No Consent Class: All persons who from four years prior
                                                                                      [1]  were
                        filing of this action until the date of a certification order
                        sent a text message to his or her celluiar phone number by Defendant
                                                                                        tao send
                        or on Uefendant's'behalf 121 using the same equipment used
                                                               for  the purpose  of advertising
                        the text messages to Plaintiff [31
                        and/or promoting Defendant's property, goods, and/or services.


                   ~                                                                                                        r,vuC ( o v, ,—
                                            LAw OFFICES C1F JLBR.AEL S. HYNDI, PLLC
                                                                                             (954) 907-11;i8 ( Fax (855) 529-Jb*10
                   110 SE 8th 5treet, 17tih Floor i Ft. I.>aLiderdale, Florida $3301 ('Phone
                                                                 ic~,v Iioz~~ell.a~° ~,atu
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 22 of 32




            46.       Defendant and its employees or agents are excluded from the Class. Plaintiffdoes
                                                                                number in the
    not know the number of inembers 3n the Class but believes the Class members

    several thousands, ifnot rnore.

            NUMEROSTTY

                                                                                             cellular
            47.         Upon information and belief, Defendant has placed automated calls to
                                                                            United States without
    telephone nulnbers belonging to thousands of crsnsurners throughout the
                                                                                                     believed to be so numerous
     their prior express consent. The members ofthe Class, therefore, are

     that joinder of all members is irnpracticable.
                                                                                                                       at this time and
             48.        The exact nulnber and identities ofthe C1ass members are unknown
                                                                                       the Class members is a rnatter capable
     can be ascertained only through discovery. Identification of

     of minrsterial determination from Defendant's call records.

             COM7NON QLtESTIONS OF LAW AND FACT

                                                                      common to the Class which
             49.     There are numerous questions of law and fact
                                                      individual members of the Class. Among the
      predominate over any questions affecting only
                                                             Whether Defendant made non-emergency
      questions of law and fact common to the Class are: [7]
                                                                                     using an ATDS; [2] Whether Defendant
      calls to Plaintiff and Class mernbers' cellular telephones
                                                                           written consent to make such callsa [31 Whether
      can meet its burden of showing that it had express
                                                                                          Defendant is liable for damages, and
      Defendant's conductwas knowing and wiilful; [4] Whether
                                                                                        should be enjoined from such coriduct
      the amount of such damages; and [5] Whether Defendant

       in the future.
                                                                           having comrnon answers. If
               50.     The common questions in this case are capable of
                                                                          to telephone numbers assigned
       Plaintiff's qlaim that Defendant routineiy transmits text messages



                                                                                                                            PAGE `9 of 13
                                              LAW OFI+'ICES OF JIBRAEL S. HINDI, PLLC                               ($b5) 539-9bh0
                     170 SF, 6th Street, 17th Flasr 1 Ft: I,auderdale, Florida 3:3301 i Plione (954) 90?•1135 1 Fax
                                                                 &,cn•, j,~7r<inl .+~~v cnn~
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 23 of 32




                                                                                          identical
    to cellular telephone services is accurate, Plaintiff and the Class members will have

    claims capable of being eff'iciently adjudicated and administered in this case.

            ICAt,ITY
            TYP

            51.       Plaintiff's claims are typical •of the claims of the Class members, as they are all

    based on the same factual. and legal theories.

            PROTECTI3VG THE INTERESTs OF THE CGASS 1V1lEMBERS

                                                                                                      the
            52.       Pla'iatiff is a:representative who will fully and adequately assert and protect
                                                                                         is an adequate
     interests of the Class and.. has retained competent counsel. Accordingly, Plaintiff

     representative and will fairly and adequately protect the interests ofthe Class.

            SUPERIdRITY
                                                                                         fair and efficient
             53.       A class action is superior to all other available methods for the
                                                                                                     of all members of the Class
     adjudication of this lawsuit becanse individual litigation of the claims
                                                                                              the aggregate damages sustained
     is economically unfeasible and procedurally impracticable. While
                                                                                    damages incurred by- each member of the
     by the Class are in the millions of dollars, the individual
                                                                   small to warrant the expense of
      Class resulting frorn Defendant's wrongful conduct are too
                                                                      prosecuting their own separate
      individual lawsuits. The likelihood of individual Class members
                                                                       afford individual litigation, the
      clairns is remote, and, even if every mernber of the Class could
                                                                                              of such cases.
      court system would be unduly burdened by individual litigation
                                                                                                               would create a risk of
              54.        The prosecution of separate actions by members of the Class
                                                                         conduct for Defendant. For
      establishing inconsistent rulings and/or incompatible standards of
                                                                                                               acts, whereas anotlier
      example, one court might enjoin Defendant from perforrning the challenged
                                                                                                  interests ofthe Class, although
       may not. Additionally, individual actions may be dispositive ofthe

       certain class members are not parties to: such actions.
                                                                                                                        PAGE1.10of13
                                            j,AW OFFICES OF JIBRAEL S. HINDI, PY.LC
                                                                                                            I'ax (855) 829•9fil0
                    110 SE 6th Street, 17th Floox 1 Ft. lAuderds7e, Florida 33301 1 phun4 (964) 9(37-1136 1
                                                               w%-ic •likaraell,EtW.oau
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 24 of 32




                                                      COUNT I
                                        VIOLATION OF 4'7 C1.S.C. & 22'7(b)
                                 Individiaally and on behalf of the 1Vo Consent Class

            55.       Plaintiff re-alleges and incorporates paragraphs 1-44 as if fully set forth herein.

            56.       1t is a violation of the TCPA to make "any call (other than a call made for

    ernergency purposes or rnade with the prior ekpress consent of the called party) using any

    automatic teleplione dialing systern ... to any tclephone nurnber assigned to a... cellular telephone

    service ...." 47 U.S:C. § 227(b)(1)(A)(iii).

            57.       The TCPA defines an "automatic telephone dialing system" (ATDS) as "equiprnent
                                                                                      usiag a random
    which has the capacity— (A) to store or produce telephone nutnbers to be called,,

     or sequential number generator;. and (B) to dial such numbers." ld. at § 227(a)(1).

            58.        Defendant — or third parties directed by Defendant — used equipment having the
                                                                                  and to dial such
     capacity to store telephone numbers, using a random or sequential generator,
                                                                              intervention, to make
     numbers andJor to dial numbers from a list automatically, without hurnan
                                                                                                                        members of the
     non-emergency telephone calls to the cellular telephones of Plaintiff and the other

     No Consent Class.
                                                                                                                               permission
             59.        These calls were made without regard to whether Defendant had express
                                                                                                  have prior express consent to
      from the ealled party to make such calis. In fact, Defendant did not
                                                                                 Class when such calls
      call the cell phones of Pla'intiff and/or the other mernbers of No Consent

      were made.
                                                                                       automatic
              60.       Defendant violated $ 227(b)(1)(A)(iii) of the TCPA by using an
                                                                             cell phones of Plaintiff
      telephone dialing system to make non-ernergency telephone calls to the
                                                                                                                    consent.
      and/or the other inembers of the No Consent Class without their prior express


                                                                                                  -
                                                                                                                          PAGE111of13
                                            LAW OFFICEs OF JIBRAEI, S. HII3DT, PLLC
                                                                                                            1 Fax {$5.''i} 629•95d0
                    110 SE 6Eh Street, 17tth F1oor ( Ft. I:auderdale, Floridx 33301 1Phone (954) 907-113f
                                                              www.d ibtaeliat+v.aa7m
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 25 of 32




           61.       As a result of Defendant's conduct and pursuant to § 227(b)(3) of the TCPA,
                                                                                          to a
    Plaintiff and the other members of the No Conseitt Class harmed and are each entitled
                                                                                    Class are also
    minimum of $500.00 in ;damages for each violation. Plaintiff and the No Consent

    entitled to an injunction against future-calis.

            62.       WHEREFORE, Ptaintiff, individually and on behalf of the other members of the

    No Consent Class, prays for the follovaing relief;
                                                                                                the
                      (a)     A declaration that Defendant's practices described herein violate
                              Telephone Conswmer Protection Act, 47 U.S.C. § 227;
                                                                                      Consumer
                      (b) A declaration that Defendant's violations of the Telephone
                          Protection Act, 47 U.S.C. § 227, ruere willful and knowing;
                                                                                              telephone
                       (c) An injunction prohibiting Defendant from using an automatic
                                                                                              to cellular
                           dialingsystem to call and text rnessage telephone numbers assigned
                           telephones without the prior express consent of the called party;
                                                                                 statutory                               damages; and
                       (d) An award of actual, statutory damages, and/or trebled
                                                                                                                      just.
                       (e)     Such further and other relief the Court deems reasonable and

                                                          JURY DEMAND
                                                                                                                    a trial by jury.
             63.        Plaintiff, individually and on behalf ofthe Class, hereby demand

                                      DOCUIVIENT PRESERVA.TYON DEMAND
                                                                                    preserve all records,
              64.       Plaintiff demands that Defendant takes affirmative steps to
                                                                    numbers associated with Defendant
      lists, electronic databases or other itemization of telephone
                                                                                           alleged herein.
      and the communication or transmittal of the text rnessages as

                              [REMAINDER OF1'AGE IIVTENT1niVALLYLEF"l BLANK]




                                                                                                                         PAGE 12 of 13
                                              LAW OFFICES oF dIBItAEL S.HINDI, PLLC
                                                                                            (9S1) fl07-1136 ( Fax (855) 529-9Fa4o
                    1'I0 5E Gih Street,l^,tlt Floor j Ft: Lauderdsle, E'Iorida 333011 Phone
                                                               nw~ tihrri^llaaw.coni
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 26 of 32




          DATED: January 26;.2021 :

                                                                 Respectfully -Submitted,.
                                                                    %s7 Jibrael S. Nindi
                                                                  JIBRAEL S..HINDI;'ESQ.
                                                                 Florida Bar'No.: 118259
                                                                  E-mail; jibirael@jibraellaw.com
                                                                  THOMAS J: PATTI,'ESQ.
                                                                  Florida B&No:i:11'8377 .
                                                                  E=inail: tom@jibiraellaw.com
                                                                   The Law Offices of JibraeFS: Hilidi
                                                                  11.0 SE 6th Street; Suite l"I44 :
                                                                 - Fort Lauderdale, Florida• 33301
                                                                  'Phone:-.     954-907=1136
                                                                   Fax::        855:-529-9540

                                                                  GDUIVSEL FOR PL;IINTIFF,




                                        _                                                                      -
                                                                                                                    PAGE 13 of 13
                                         .LiAW OFFICES OF JIBREiEL S. HINDI,.PLLC
               1'10 SE.6th S.treet; 1rth:Floor I.R. Lauderdale, F►orjda 33$01' 1' Phone (964) fl07-113$:~ Fax (B66)'529-9b90
                                                          wtitm :Jibraell:n^com
   Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 27 of 32

Filing # 120285888 E-Filed 01/26I202105:09:37 PM



        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the inforrnation contained in it neither replace nor supplement the filing
        and service of pleadings or other docutnerits as required'by law. This form must be filed by the
        plaintiff or petitioner with the Clerk ofCourt for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)

                I.      CASE STYLE

                         lN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
                              IN AND FOR. BROWARD COUNTY, FLORIDA

         Samir Mekrami
         Plaintiff                                                               Case #
                                                                                 Judge
         vs.
        Boston Founda Inc dba Made In Cookware
         Defendatnt



                  II.     AMOUNT OF CLAIM
                                                                                          The estimated amount of
        Please indicate the estimated amount of the claim, rounded to the nearest dotiar.     amount ofthe claim
        the claim is reguested for data collection and clerical-processing purposes only.`The
        sliall notbe used for any other purpose.

         ❑ $8,000 or less
         ❑ $8,001 - $30,000
         ❑ $30;001- $50,000
         D $50,001- $75,000
         ❑ $75,001 - $100,000
         ® over $100,000.00

                  III. TYPE OF CASE              (If the case fits moree than one type of case, select the most
                                                                                (is indented under a broader
          definitive category.) If the most descriptive label is a subcategory
          category), place an x on both the rnain category and subcategory lines..




                                                             -1-
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 28 of 32




     CIRCrt:TIT CIVIL
     ❑ Condominium
     ❑ Contracts and indebtedness
     ❑ Eminent domain
     © Auta`negligence
     C1 Negligence—other
             ❑ Business-governance
             ❑ Business torts
             ❑ EnvironrneritallToxic tort
             ❑ ;Third parry inderrinification
             n Construction defect
             ❑ .Mass tort
             C! Negligent security
             O Nursing,home negligence
              ©. Premises liability--c'omrnercial
              ❑ Premises liability---residential
      © Products   Iiability
      ❑ Real PropertyXMortgage   foreclosure
            ❑ , Cornmercial foreclosur.e
            ❑ Homestead residential foreclosure
             ❑ Non-homestead residential foreclosuce
             G Other real property actions

      ❑ Professional malpractrce
             c .Malpractice—business
             ❑ NTalpractice—rnedical
             ❑ Malpractice—other professional
      o Other
             ❑ AntitrustJTrade regulation
             z Business transactions
             ❑ Constitational chailenge=-statute or, ordinance
             ❑ Constitutional cliallenge---proposed amendtnent
              ❑ Corporate trusts
              ❑ Discrirnination—employment or other
              ❑ Insurance claims
              ❑ Intellectual pruperty
              ❑ LibellSlander
              ❑ Shareholder derivativo action
              ❑ Securities 1'itrgation
               El Trade secrets
               © Trust'litigation

       COUNTY CZVICL
        ❑ Small Claims up to $$,000
        ❑ Civil
        CO Real property/Mortgage foreclosure
                                                       -2-
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 29 of 32




     ❑ Replevins
     ❑ :Evictions
            ❑ Residential Evictions
            ❑ Non-residential Evictions
     ❑ Other civ'il (non'-mone"tary)

                                         COMPLEX BUSINESS COURT

   This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
   Adrninistxative Order. Yes ❑ No ®

            IV. R.EIVIEDIES SOUGHT (check all that apply):
            ® Monetary;
            9 Nonrnonetary der;laratory or injunctive:relief;
            ❑ Punitive

            V.     NUMBER OF CAIJSES OF ACTION: []
            (Specify)
               1
            VI.     IS THIS CASE A CLASS ACTION LA.'W5UYT?
                    0 yes
                    ❑ no

            VII.    IiAS NOTICE OF ANI' KNC3WN RELATED CASE T3EENFILED?
                    9 no
                    ❑ yes if "yes," 1'tst all related cases by name, case number, and coutt.

             VIIL IS JURI' TRIAI., DEMANDED IN COMPT:,AINT?
                  ® ycs
                  0=

     I CERTiFY that the :infarmation I,have provided in this cover sheet is accurate to the best of
     my knowledge and belief, and that I have read and will comply with the requirements of
     Florida Rule of Judicial Adtriinistration 2.425.

     Signature: sl Thomas John Patti III.                   Fla. Bar # i 18377
                    Atto'rney or parCy                                      (Bar # if attorney):
    Thomas John Patti III'                           01 /26/Z021
     (type or print name)                            Date




                                                     -3-
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 30 of 32




                  EXHIBIT “B”
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 31 of 32



                                                        IN THE CIRCUIT COURT OF THE 17TH
                                                        JUDICIAL CIRCUIT IN AND FOR
                                                        BROWARD COUNTY, FLORIDA

                                                        CASE NO. CACE-21-001722
   SAMIR MEKRAMI, individually and on
   behalf of all others similarly situated,

          Plaintiff,
   v.

   BOSTON FOUNDRY, INC. d/b/a MADE
   IN COOKWARE,

          Defendant.
                                                  /

        NOTICE BY DEFENDANT, BOSTON FOUNDRY, INC. d/b/a MADE IN COOKWARE,
             OF REMOVAL TO THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF FLORIDA

          Defendant, Boston Foundry, Inc. d/b/a Made in Cookware (“Defendant”), by and through

   its undersigned counsel, hereby gives notice to this Court and all parties hereto that, pursuant

   to 28 U.S.C. §§ 1441 and 1446(d), Defendant has removed the instant action from this Court

   to the United States District Court for the Southern District of Florida, Fort Lauderdale Division.

   A copy of the Notice of Removal which Defendant has filed in the United States District Court for

   the Southern District of Florida, Fort Lauderdale Division is attached hereto as Exhibit “A” and is

   incorporated by reference as if fully set forth.

          Please take further notice that, pursuant to 28 U.S.C. § 1446, the filing of a Notice of

   Removal in the United States District Court, together with the filing of a copy of the Notice of

   Removal with this Court, effects the removal of the action and this Court may proceed no further

   unless and until the case is remanded.

                                      CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing document was filed via the Florida Court E-File

   Portal on February 23, 2021. I also certify the foregoing document is being served on this day

   on all counsel of record or pro se parties identified on the attached Service List, either via
Case 0:21-cv-60413-WPD Document 1 Entered on FLSD Docket 02/23/2021 Page 32 of 32



   transmission of Notices of Electronic Filing generated by the Florida Court E-File Portal or by

   U.S. mail for those counsel or parties who are not authorized to receive electronically filed

   pleadings in this action.

                                                MOSKOWITZ, MANDELL, SALIM &
                                                SIMOWITZ, P.A.
                                                Counsel for Defendant, Boston Foundry, Inc.
                                                d/b/a Made In Cookware
                                                800 Corporate Drive, Suite 500
                                                Fort Lauderdale, Florida 33334
                                                Telephone:    (954) 491-2000
                                                Facsimile:    (954) 491-2051
                                                E-Service:    wsalim@mmsslaw.com
                                                              tarmbruster@mmsslaw.com
                                                              cleibovitz@mmsslaw.com

                                                By:    /s/ William G. Salim
                                                       WILLIAM G. SALIM
                                                       Florida Bar No. 750379
                                                       TODD A. ARMBRUSTER
                                                       Florida Bar No. 188085



                                          SERVICE LIST

   Case No. CACE-21-001722

    Jibrael S. Hindi, Esq.
    Thomas J. Patti, Esq.
    The Law Offices of Jibrael S. Hindi, PLLC
    Counsel for Plaintiff, Samir Mekrami
    110 SE 6th Street, Suite 1744
    Fort Lauderdale, FL 33301
    E-Service: jibrael@jibraellaw.com
                 tom@jibraellaw.com




                                                  2
